Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/24/2020, 03/19/2021 and 09/29/2021 are being considered by the examiner.
Drawings
The drawing submitted on 11/05/2019 is accepted by the examiner.

Response to Amendment
Claims 1-16 and 20-23 are currently pending in the application and among them claims 1, 1,  and 20 are independent claims. Further Claims 1-2, 6-9, 11-12, 14-16 and 20 has been amended and claims 21-23 has been added as new.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 6-9, 11-12, 14-16 and 20-23 have been considered but are moot in view of new ground of rejection.
Claim Objections
Claim 22 should be numbered in sequence after Claim 21 not before claim 21. Currently Claim 22 is been numbered after Claim 20.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 11, and 20 which are independent claims are amended with limitation that lacks support in the discloser. Examiner made an interview call with the applicant (see interview summary) to clarify the amended limitation support in the disclosure, specifically for the limitation, “providing the physical effect at the first location of the text source”. Applicant disclosure clearly states that a computing device providing physical effect in the environment via a user device that corresponds to a location in the text source or correspond to particular portions of the text source, which can be perceived via sense of user or can be perceived by a user or a computing device may include modification of environment such as acoustic effects, haptic effects, optical effects, other effects, or a combination thereof. ([0033]   Physical effect devices 140A-C may be any computing device capable of causing or providing a physical effect. The physical effect may be perceived via a sense of users1 1OA and 111OB (e.g., hearing, sight, touch, smell, and taste). Each of the physical effect devices 140A-C may produce one or more of the physical effects and computing device 130A may function as one or more of the physical effect device 130A-C. Physical effect devices 140A-C may provide a physical effect 145 or may instruct another device to provide physical effect 145. [0034]   Physical effect 145 may be any modification of environment 100 that can be perceived by a user or a computing device and may include acoustic effects, haptic effects, optical effects, other effects, or a combination thereof. An acoustic effect may be a physical effect that relates to sound and can be propagated via sound waves. [0069]   Physical effect determination component 136 enables computing device 130 to identify and provide physical effects that correspond to particular portions of the text source.).
Further the disclosure is clearly stating that an initiation triggering condition indicates when to start providing (e.g. playing) the content of the physical effect and triggering condition may correspond to a particular location within the text source ([0077]) and further disclose that, effect providing component  may enable computing device to provide the physical effect to modify the environment of a user. Effect providing component  may be initiated after the content for the physical effect is loaded and may be timed so that the physical effect is provided at a time that aligns with the audible action it is intended to align with ([0081]) and the processing device may provide the physical effect to modify an environment of the user ([0104]). 
However, the disclosure is completely silent on the limitation “providing the physical effect at the first location of the text source”.  
It is therefore, a new matter as failing to comply with the written description requirement.
Claims 2-10, 12-19 and 21-23 depends on the independent claims 1, 11, and 20 and incorporated the new matter limitation by reference to the base independent claims and therefore also rejected due to their dependency on the rejected base claim.
Allowable Subject Matter
Claims 1-16 and 20-23 will be allowed conditioned to applicant representative providing evidence of support in the disclosure for the limitation under 112 first rejection.  If claims are amended then the claims allowance indication would be withdrawn and  claims will be reconsidered based on the amendment and further search for the amended limitation. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goslin et al.(US 2017/0228026 A1) teach:  plurality of storytelling devices available to participate in a storytelling experience, based on user input during playback of a story.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878. The examiner can normally be reached Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656